DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 08 March 2022.
Claims 1, 9, 15 have been amended. 
Claims 10, 16 have been canceled.
Claims 1-9, 11-15, 17-20 are currently pending and have been examined.
Claims 1-9, 11-15, 17-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the presently amended claims describe “an improvement to electronic transaction identification and provides a technical solution to the challenge of inaccurate merchant store number data being propagated to transaction data such that transaction cannot be matched to various merchant loyalty and rewards programs. The claimed method provides a process to determine how to provision these inaccurate transactions to a merchant's rewards.” “add meaningful limitations in that it can employ the information provided by the judicial exception to iteratively adjust one or more weights of a hidden layer of an artificial intelligence engine using a transaction's location and merchant store number until the artificial intelligence engine identifies a centroid the transaction without the targeted inefficiency of past systems.”  Examiner respectfully disagrees. 886.1 7  
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims disclose a business solution: updating a merchant store number in order to match the transaction to various merchant loyalty and rewards programs.  The claims here do not recite an improvement for electronic devices.  Analyzing transaction receipts in order to update the merchant store number, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze business records, intended recipients, and transaction information (i.e., data) to draw conclusions about that content, and to provide information regarding possible rewards programs to join.  The claims broadly disclose adjusting weights of a hidden layer of an artificial intelligence engine until the artificial intelligence engines identifies a centroid, wherein the position of the centroid is within a threshold distance to a merchant location.  However, the claims do not disclose how the artificial intelligence engine is being trained and continuously updated in order to ensure the artificial intelligence engine stays accurate.  Moreover, the claims do not disclose how the artificial intelligence engine decides to adjust one or more weights of a hidden layer v when to not adjust weights.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.090426-31122
Application No.: 16/585,946 PATENTThe claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant also submits that “the recitation of amended claim 1 are integrated into a practical application and are analogous to the subject-matter eligible claims of Example 37-Relocation of Icons on a Graphical User Interface from the 2019 PEG”.  Examiner respectfully disagrees.
The invention in Example 37 addresses the issue that traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. In a first preferred embodiment, the amount of use of each icon is automatically determined by a processor that tracks the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time (e.g., day, week, month, etc.). Example 37 is statutory because the amount of use of each icon is automatically determined by a processor that tracks the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time.
 Unlike Example 37, the instant claims do not disclose a how the artificial intelligence engine knows how to adjust the weights of a hidden layer.  The claims disclose updating a merchant store number in rider to provision the transaction data to a reward program with the merchant.  That is a business solution, to send user rewards program information, not a technical solution that is improving computer elements.  The claims are not tracking how many times a merchant has been used, as in Example 37, and then updating a user interface as a result.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-9, 11-15, 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 9 is directed to a system comprising a series of components; and Claim 15 is directed to a computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 9, and 15) are directed, in part, to determining merchant store numbers from payment transaction data, retrieving transaction data for a plurality of transactions, the transaction data describing a plurality of payment transactions of a merchant, the transaction data including a transaction location and a merchant store number; parsing the transaction data to identify the transaction location and the merchant store number; adjusting one or more weights using the transaction location and the merchant store number until a position of the centroid is within a threshold distance to a merchant location  for a corresponding plurality of transactions of the retrieved and parsed transaction data, the merchant location including an accurate merchant store number;  editing or flagging for editing the retrieved and parsed transaction data to include the accurate merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the accurate merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the accurate store number.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when identifying the transaction location and the merchant store number; business relations and legal obligations occur when the system provisions a plurality of transactions to a rewards program with the merchant; and managing relationships occur when the transaction data is analyzed and rules are followed to clean the transaction data.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “electronic payment system,” “payment network system,” “instructions,” “a processor,” “control signal,” “memory,” “a system,” and “a non-transitory tangible computer-readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-8, 11-14, 17-20 are directed to explaining more about the analyzing steps.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Under Step 2A Prong 2, the judicial exception is not integrated into a practical application for claims 2, 10, 16, which recite additional elements: “machine learning techniques” to perform the claimed steps.  The machine learning in the steps is recited at a high-level generality (i.e., as a machine learning performing a generic machining model function of information, examining information, and presenting an output wit that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they nether impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2013/0191213 A1) hereinafter Beck, in view of Tan, Pang-Ning et al. “Introduction to Data Mining (First Edition)” hereinafter Tan, in view of Bansal et al. (US 2018/0308023 A1) hereinafter Bansal.
Claims 1, 9, 15
Beck discloses the following limitations:
(Currently Amended) A computer-implemented method of determining merchant store numbers from electronic payment transaction data, the method comprising: retrieving transaction data for a plurality of electronic payment system transactions, the transaction data describing a plurality of electronic payment transactions between a payment network system and a merchant, the transaction data including a transaction location and a merchant store number; (see at least [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses transaction data, such as records or transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, store valued accounts, and the like, is processed to provide information for various sources, such as personalization/prioritation.  Beck discloses that the merchant location will be analyzed, as well as merchant number.).  
parsing the transaction data to identify the transaction location and the merchant store number; (see at least [0332] [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses the transaction data will be parsed to gather specific information, such as merchant location, merchant information (i.e., merchant number).).
identifies  a centroid for at least a portion of the retrieved and parsed transaction data, wherein a position of the centroid is within a threshold distance to a merchant location  for a corresponding plurality of transactions of the retrieved and parsed transaction data, the merchant location including an accurate merchant store number; (see at least [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses providing information based on transaction data.  The transaction data is analyzed by a system to cluster specific groups.  A cluster analysis can identity a set of clusters and thus cluster definitions (e.g., the locations of the centroids of the clusters.  Beck discloses that thresholds will be set.  Therefore,  threshold may be set to determine similar locations.).
 editing or flagging for editing the retrieved and parsed transaction data, includes a transaction location within the threshold distance from the centroid; and (see at least [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses providing information based on transaction data.  The transaction data is analyzed by a system to cluster specific groups.  A cluster analysis can identity a set of clusters and thus cluster definitions (e.g., the locations of the centroids of the clusters).  Beck discloses that threshold distances will be set.).
provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the accurate merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the accurate store number, (see at least [0043] [0044] [0046] [0047] [0052] [0058] [0066] [0067] [0096] [0116] [0141] [0163] [0171] [0188] [[0217] [0222] [0235] [0236] [0251] [0279] [0361] [0429] [0457]-[0534].  Beck discloses transaction data, such as records or transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, store valued accounts, and the like, is processed to provide information for various sources, such as personalization/prioritation.  Beck discloses that a reward offer may be pushed to a user based on the location on the mobile device and the merchant location.).

Beck disclose the limitations shown above.  Beck fails to specifically disclose the analysis of the clusters and setting thresholds.
Yet, Tan discloses the following limitations:
parsing the transaction data to identify the transaction location and the merchant store number; (see at least Textbook pages 496-506; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters. Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance. A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
 iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using the transaction location and the merchant store number until the artificial intelligence engine identifies  a centroid for at least a portion of the retrieved and parsed transaction data, (see at least Textbook pages 496-506; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters. Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
wherein a position of the centroid is within a threshold distance to a merchant location  for a corresponding plurality of transactions of the retrieved and parsed transaction data, the merchant location including an accurate merchant store number; (see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  Tan discloses that a threshold distance is set for which points may be included in the cluster. A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
 editing or flagging for editing the retrieved and parsed transaction data to include the accurate merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and(see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the accurate merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the accurate store number, (see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance). Tan discloses that a threshold distance is set for which points may be included in the cluster.  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck to incorporate the teachings of Beck and specifically explain the k-means algorithm steps because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Beck/Tan disclose the limitations shown above.  Beck/Tan fail to specifically disclose adjusting one or more weight sin a hidden layer of an artificial intelligence engine using transaction details.
Thought, Bansal discloses the following limitations:
iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using the transaction location and the merchant store number until the artificial intelligence engine identifies  a centroid for at least a portion of the retrieved and parsed transaction data, wherein a position of the centroid is within a threshold distance to a merchant location  for a corresponding plurality of transactions of the retrieved and parsed transaction data, the merchant location including an accurate merchant store number; (see at least [0002] [0003] [0059] [0145] [0059] [0060] [0082]-[0095] [0013]-[0015] [0038] [0179]-[0239] [0253]-[0255].  Bansal discloses a Machine Learning Artificial Intelligence system to model characteristics of a merchant using credit card authorization data and machine learning.  While Bansal specifically discloses analyzing credit card data to update merchant store hours, this technique may be used to analyze and update other merchant characteristics (e.g., merchant store number).  Bansal discloses a database collects and maintains the data associated with the merchant system.  A model generator receives information from databases, merchant systems, and financial services systems.  Models will cluster points of data into functional groups.  Artificial networks may generate patterns to the network.  Artificial neural networks may model input/output relationships of variables and parameters by generating a number of interconnected nodes which contain an activation function. The activation function of a node may define a resulting output of that node given an argument or a set of arguments. Artificial neural networks may generate patterns to the network via an ‘input layer’, which communicates to one or more “hidden layers” where the system determines regressions via weighted connections.). 
 editing or flagging for editing the retrieved and parsed transaction data to include the accurate merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and(see at least [0002] [0003] [0059] [0145] [0059] [0060] [0082]-[0095] [0013]-[0015] [0038] [0179]-[0239] [0253]-[0255].  Bansal discloses a Machine Learning Artificial Intelligence system to model characteristics of a merchant using credit card authorization data and machine learning.  While Bansal specifically discloses analyzing credit card data to update merchant store hours, this technique may be used to analyze and update other merchant characteristics (e.g., merchant store number).  Bansal discloses a database collects and maintains the data associated with the merchant system.  A model generator receives information from databases, merchant systems, and financial services systems.  Models will cluster points of data into functional groups.  Artificial networks may generate patterns to the network.  The models may remove outliers members of their posted transaction array by applying a threshold filter.).
provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the accurate merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the accurate store number, (see at least [0002] [0003] [0059] [0145] [0059] [0060] [0082]-[0095] [0013]-[0015] [0038] [0179]-[0239] [0253]-[0255].  Bansal discloses a Machine Learning Artificial Intelligence system to model characteristics of a merchant using credit card authorization data and machine learning.  While Bansal specifically discloses analyzing credit card data to update merchant store hours, this technique may be used to analyze and update other merchant characteristics (e.g., merchant store number).  Bansal discloses a database collects and maintains the data associated with the merchant system.  A model generator receives information from databases, merchant systems, and financial services systems.  Models will cluster points of data into functional groups.  Artificial networks may generate patterns to the network.  The models may remove outliers members of their posted transaction array by applying a threshold filter.  Bansal discloses modifying the transaction frequency array by applying a transformation to the aggregated transaction and displaying final information in the smooth array.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan to incorporate the teachings of Bansal and specifically disclose adjusting one or more weight sin a hidden layer of an artificial intelligence engine using transaction details because doing so allows the collection of millions of transactions details and statistical methods can be used to analyze credit card authorization data, make accurate inferences, and observe trends (see at least Bansal [0002] [0003]).

Claims 2, 10, 16
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses that a machine learning technique analyzes the data:
 (Currently Amended) The method of claim 1, wherein analyzing the retrieved and parsed transaction data to identify the centroid for at least the portion of the retrieved and parsed transaction data includes one or more of a supervised or an unsupervised machine learning technique. (see at least Textbook pages 496-506; Slides 83.  Tan discloses the K-means algorithm may be performed supervised or unsupervised.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose that a machine learning technique analyzes the data because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 3, 11, 17
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses that k-means clustering analyzes the transaction data:
 (Original) The method of claim 1, wherein analyzing the retrieved and parsed transaction data includes k-means clustering of the retrieved and parsed transaction data.  (see at least Textbook pages 496-506; Slides 3, 26, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal and specifically disclose that k-means clustering analyzes the transaction data of Tan because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 4, 12, 18
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses a fixed number of clusters are determined:
 (Original) The method of claim 3, further comprising determining a fixed number of clusters within the transaction data.  (see at least Textbook pages 496-506; Slides 3, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm. Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the number of clusters must be specified. K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not  change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose that a fixed number of clusters are determined because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 5, 13, 19
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses assigning each cluster to a centroid:
 (Original) The method of claim 4, further comprising assigning each cluster of the fixed number of clusters to a centroid.   (see at least Textbook pages 496-506; Slides 12, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point). A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose assigning each cluster to a centroid: because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 6
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses that a centroid includes a straight-line distance:
 (Original) The method of claim 5, wherein the centroid includes a minimum straight- line distance between a location for each transaction of the transaction data and the centroid.  (see at least Textbook pages 496-506; Slides 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses calculate an average distance between centroids.  The system prefers the distance to be close to a particular number.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose that a centroid includes a straight-line distance because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 7
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses calculating a mean of the transaction data:
 (Original) The method of claim 6, further comprising calculating a mean of the transaction data for each cluster.  (see at least Textbook pages 496-506; Slide 21.  Tan discloses the centroid is the mean of the points in the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose calculating a mean of the transaction data because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 8
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses assigning a mean of the transaction data for each cluster:
 (Original) The method of claim 7, further comprising assigning the mean of the transaction data for each cluster as a value for the centroid. (see at least Textbook pages 496-506; Slides 3, 26, 20, 36, 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the centroid is the mean of the points in the cluster.  Tan discloses determining the distance between centroids.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically discloses assigning a mean of the transaction data for each cluster because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 14, 20
Beck/Tan/Bansal disclose the limitations shown above.  Tan specifically discloses calculating a mean of the transaction data for each cluster:
 (Original) The system of claim 13, further comprising instructions to: calculate a mean of the transaction data for each cluster; and assign the mean of the transaction data for each cluster as a value for the centroid; wherein the centroid includes a minimum straight-line distance between a location for each transaction of the transaction data and the centroid. (see at least Textbook pages 496-506; Slides 3, 26, 20, 36, 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the centroid is the mean of the points in the cluster.  Tan discloses determining the distance between centroids.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Bansal to incorporate the teachings of Tan and specifically disclose calculating a mean of the transaction data for each cluster because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Unser (US 2015/0019394 A1) discloses correction of information associated with merchants participating in electronic sales transactions within a payment network, and, more particularly, to a method for correcting merchant information such as location information by analyzing transaction histories or other details for merchants participating in the payment network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691   
/HANI M KAZIMI/Primary Examiner, Art Unit 3691